Citation Nr: 9909523	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  96-48 881	)	DATE
	)
	)

On appeal received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

Entitlement to service connection for residuals of dental 
trauma to teeth 23, 24 and 25.

Entitlement to service connection for headaches.

Entitlement to service connection for tinnitus.

Entitlement to service connection for hypertension.

Entitlement to a compensable disability evaluation for 
residuals of a fracture of the mandible.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


REMAND

The veteran served on active duty from July 1973 to February 
1985, and apparently had subsequent service in the Indiana 
Army National Guard which included periods of active duty for 
training and other training duty.  

Only a portion of the service medical records have been 
obtained.  November 1992 correspondence between the 
Indianapolis, Indiana, RO and levels of the Indiana Army 
National Guard reflects that there may be additional records 
available either from the Military Department of Indiana or 
from a "record holding center" which is not clearly 
identified as being the National Personnel Records Center 
(from which records have already been sought) or some other 
facility.  Although the records may not be available from the 
veteran's individual National Guard unit, it is not clear 
whether additional records might yet be available from the 
Military Department of Indiana itself.  Another attempt 
should be made to obtain these records.

In a December 1992 rating decision, service connection for 
residuals of a mandibular fracture was granted, but with a 
noncompensable evaluation assigned.  The veteran filed a 
notice of disagreement in March 1993 with the initial 
evaluation assigned.  Although the Indianapolis, Indiana, RO 
that had adjudicated the service-connection claim recognized 
the notice of disagreement as such, no statement of the case 
was issued pursuant to that notice of disagreement.  
38 U.S.C.A. § 7105(d)(1) (West 1991) (requiring the issuance 
of a statement of the case); see Fenderson v. West, No. 96-
947 (U.S. Vet. App. January 20, 1999) (regarding the 
distinction between a claim for an increased rating versus a 
claim that disputes the initial rating assigned to a service-
connected disability).  In May 1993 an increase in the 
disability evaluation for this disability was merely denied 
again in a rating decision.  The veteran again filed such a 
claim in October 1995, which was denied in a March 1996 
rating decision.  The veteran filed a timely notice of 
disagreement with that last decision which ultimately led to 
the present appeal.  See generally, 38 U.S.C.A. § 7105 
(regarding the timeliness of a notice of disagreement).  
Since no statement of the case, however, was issued after the 
March 1993 notice of disagreement, that claim remains 
pending.  Any findings that the Board of Veterans' Appeals 
(Board) might make on the present appeal are inextricably 
intertwined with the rating that the RO might assign to the 
period immediately following the initial grant of service 
connection upon its consideration of the appeal initiated at 
that time.  The issue must, therefore, be remanded so that 
the RO can adjudicate the original claim regarding whether 
the proper rating was assigned ab initio.  The Board realizes 
that the disability has already been rated for this period, 
but the RO must still consider, following the valid notice of 
disagreement in 1993, whether the rating was appropriate and 
whether subsequent ratings were appropriate as well.

A December 1992 VA Form 10-7131, contains a request to the VA 
Medical Center in Louisville, Kentucky, that the veteran be 
provided a dental rating.  Although the veteran's service-
connected mandibular fracture and dental condition has been 
evaluated, it is unclear whether his claim of service 
connection for treatment of teeth 23, 24, and 25 has been 
adjudicated by a VA Medical Center.  There are VA dental 
records from March and April 1993 that apparently indicate 
the veteran was advised to seek Class II(a) status for VA 
dental treatment.  See 38 C.F.R. § 17.161 (1998).  The RO has 
informed the veteran (e.g. in the July 1996 statement of the 
case) that he himself should contact the nearest VA Dental 
Clinic for possible treatment, but again there is no 
indication that the actual claim of service connection for 
treatment of these teeth--a claim which has clearly been made 
to the RO--has been adjudicated.  The RO itself denied 
entitlement to service connection for disabilities of teeth 
23, 24 and 25 in a March 1996 rating decision, which is the 
subject of this appeal, but the status of the claim of 
service connection for purposes of dental treatment--
intertwined with this issue--remains unclear.  See 38 C.F.R. 
§ 3.381, 3.382.

Service connection for headaches was denied in a March 1993 
rating decision, with which the veteran filed a statement the 
following month indicating that he wished to reopen the 
claim.  As the veteran argued the merits of his claim, the 
Board construes this statement as a timely notice of 
disagreement with the March 1993 decision.  There was no 
statement of the case issued, however, based upon that notice 
of disagreement.  Although the claim was more recently denied 
in a November 1996 rating decision, the appeal was actually 
initiated with the earlier decision and remains pending.

The veteran has recently argued that there was clear and 
unmistakable error in that March 1993 rating decision that 
denied entitlement to service connection for headaches.  
Since the Board finds herein that the March 1993 rating 
decision had not become final a claim of clear and 
unmistakable error is premature and cannot be adjudicated as 
such.  See 38 U.S.C.A. § 7105; see also 38 C.F.R. § 3.105(a) 
(1998) (regarding claims of clear and unmistakable error in 
decisions that have become final).  Appropriately, no 
statement of the case has been promulgated on this issue of 
clear and unmistakable error.  Moreover, the underlying claim 
of service connection for headaches is properly in appellate 
status.  That is, a statement of the case was eventually 
issued on the underlying claim in August 1998 (albeit with 
reference to the November 1996 denial rather than the earlier 
1993 denial), after which a VA Form 9 was received within 60 
days in October 1998.  Cf. 38 C.F.R. § 20.203 (regarding the 
requirement of notice to the claimant if a substantive appeal 
may be inadequate). 

To ensure that the VA has appropriately developed the facts 
in this case, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the Military 
Department of Indiana to determine if 
there are additional medical records 
available pertaining to the veteran.  
Clarification should be sought--from the 
veteran's unit if necessary--regarding 
the "record holding center" which is 
noted in a November 1992 letter by an 
individual from the Indiana Army National 
Guard.  Records should be sought from 
that facility if it is not the National 
Personnel Records Center (or from the 
National Personnel Records Center if the 
records have been transferred there since 
the last request).

2.  The RO should refer this case to the 
appropriate VA Medical Center for 
adjudication of the claim of service 
connection for teeth 23, 24 and 25, for 
the purposes of dental treatment.  A 
clear decision on this claim should be 
obtained and associated with the claims 
file.  If denied, a statement of the case 
should be issued.

3.  The RO should adjudicate the 
veteran's claim pertaining to the initial 
disability evaluation assigned to his 
service-connected mandibular fracture.  
The RO should then adjudicate the 
subsequent claims for increased ratings 
for this disability, assigning effective 
dates (or "staged ratings" for various 
periods) as may be appropriate.  See 
Fenderson v. West, supra.

4.  The RO should readjudicate the 
veteran's service-connection claims for 
tinnitus, headaches and hypertension, 
also considering, as appropriate, whether 
the service-connected mandibular fracture 
may have caused or aggravated any 
tinnitus or headaches.  Any necessary 
development in this regard should be 
pursued.  See 38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).

5.  After the claims have been 
readjudicated, and if any claim is not 
resolved to the veteran's satisfaction, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and an appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 6 -


